Case 1:20-cv-05574-DG-RML Document 19-13 Filed 01/19/21 Page 1 of 7 PagelD #: 189

 
Case 1:20-cv-05574-DG-RML Document 19-13 Filed 01/19/21 Page 2 of 7 PagelD #: 190

INDEX NO. 521021/2019
RECEIVED NYSCEF: 12/14/2019

 

(FILED: KINGS COUNTY CLERK 12/14/2018 07:09 PM
NYSCEF DOC. NO. 29

SUPREME COURT OF THE STATE OF NEW VORK

COUNTY OF KINGS -

we ee ee ee eee y

PINCHAS HALPERIN LLC, : Index No. 521021/2019
Petitioner, : ORDER WITH

NOTICE OF ENTRY
~ against - :

UC MANAGEMENT LLC, VITZCHAK
KAMINETZEKY and KAMIN BEALTH
WILLIAMSBURG LLC,

Respondents.

PLEASE TAKE. NOTICE that an Order issued by the Court [Hon. Wavny Toussaint] on
December 6, 2019, of which the annexed is a true copy, was entered in the office of the Clerk of
the within named Court on December 10, 2019.

Dated: December 14, 2019
LEVINE & ASSOCLATES, P.C.

By: a Co

Michael Levine

15 Barclay Road
Scarsdale, NY 10583
Telephone (914) 600-4288
Facsimile (914) 725-4778
e-mail: ml@LevLaw.org

Attorneys jor Plaintiff
 

(FILED: KINGS COUNTY CLERK 12/14/2019 07-05 PM) INDEX NO. 521021/2019

NYSCEF DOC. NO. 29

NYSCEF DOC.. NO. 28

RRESENT:

RECEIVED NYSCEF: 12/14/2019
TNDEX NO. 52102172

RECBIVED NYSCEF: 12/10/:

Aian IAS Part 7¢ of the Supreme Court of the
' State of New Vork, held in and fer the County of
Kings, at the Courtheuse located at 360 Adams
Street, Brooklyn, New York on the ie day

of hotambois 2049

HON. WAVNY TOUSSAINT, J.S.C.

PINCHAS HALPERIN LLC, : : Index No. 521021/2019

Petitioner, _ ': GRDER

~ against -

U CMANAGEMENT LLC, VIFZCHAK
KAMINETZEY and KAMIN HEALTH
WILLIAMSBUORG EEC,

eae te ee ee ee

Respondents.

Petitioner having moved this Court for an Order, pursuant to Article 75 of the CPLR, (i)

directing that, until the existing arbitration among the parties is concluded and the arbitration panel

(the “Beis Din’) issues a final Award, all funds received by any agent of Kamin Health

Williamsburg LLC (“Kamin Health”) must be deposited only into the TD Bank operating account

of Kamin Health ending j in 4683, and not comingled with fonds belonging to any other entity, ci)

enjoining the use of any funds of Kamin Health other than for the business purposes of Kamin

Health; (iii) restraining and enjoining Respondents U C Management LLC and Yitechak

Kaminetzky, and all persons operating through either of them, or at their request or instruction,

from diverting funds, or using funds for any purpose other than the business purposes of Kamin

nh
o

Fh
on
 

(FILED: KINGS COUNTY CLERK 12/14/2019 07:05 PM

NYSCEF BOC.

NO. 29 RECEIVED NYSCEF: 12/
52

INDEX NO.

INDEX NO, 521021/2019

14/2019
1021/2

RECEIVED HYSCEP: 12/10/2

NYSCEF DOC. NO. 28

Health Williamsburg LLC, and (iv) directing that all checks of Kamin Health shall be issued and
signed only by Blini Gold, ithe bookkeeper for Kamin Health, and enjoining any other individual
from issuing any such checks; and good cause having been established, and the Court having issued
an Order on September 27, 2019 directing Respondents to Show Cause on October 2, 2019 as to
why such relief should not be granted by the Court, and the parties having appeared on October 2,
2019 before the Court, and Petitioner having appeared through its counsel, Levine & Associates,

P.C., and the Respondent having appeared through their attorneys, Pallock Cohen LLP, and

Respondents having requested additional time to file opposition to the Petitioner’s said motion,

and the Court having granted Respondent’s request and adjoumed the motion to November 6,

2019, and the Respondents having failed to submit any opposition papers and having further failed
to appear before the Court on November 6, 201 9, and the.Court having considered the Verified
Petition dated September 24, 2019 and the Affirmation of Urgency of Michael Levine, Esq,, duly
affirmed the 25" day of September, 2019, and the exhibits thereto annexed, all filed in support of
the said motion, and the Court having duly deliberated on the issues, ‘it Is
ORDERED, that the Petitioner’s motion is GRANTED on default, and it is further
ORDERED, that the Respondents UC Management LLC and Yitzchak Kaminetzky, and
all persons operating through either of them or at their request or instruction who are given notice
of this Order, are hereby enjoined and restrained, until a final Award is issued by the existing
arbitration panel, from (i) using any funds of Kamin Health Williamsburg LLC other than for the
business purposes of Kamin Health Williamsburg LLC, and (ii) diverting funds or using funds for
any purpose other than the business purposes of Kamin Health Williamsburg LLC, and itis further
: .. ORDERED; that (3) all funds received by any agent of Kamin Health Williamsburg LLC

must be deposited only into the TD Bank Operating account of Kamin Health Wiliamsburg LLC

3 of 5
Case 1:20-cv-05574-DG-RML Document 19-13 Filed 01/19/21

 

(PILED: KINGS COUNTY CLERK 12/14/2015 07-09 PM}

NYSCEF DOC. NO. 29

r

NYSCEF DOC. WO. 28

Page 5 of 7 PagelD #: 193

INDEX NO. 521021

RECEIVED NYSCEF: 12/14
INDEX NO. 52

RECEIVED HYSCEP: 312/10/:

ending in 4683, and Gi) any checks of Kamin Health Williamsburg LLC shall be issued and signed

only by Blini Gold, the bookkeeper for Kamin Health, and Respondents, and all other persons

knowingly acting or operating through any of them and receiving notice of this Order, are hereby

enjoined from issuing any such checks, and it is further

ORDERED, that Petitioner shall post an undertaking, pursuant to § 6312(b), in the amount

of $500.00 within ten (10) days of the date of the entry of this Order.

Wo

4 of 5

ENTER:
ee

__YAA

HON. WAVNY TOUSSAINT, IS.c.
Case 1:20-cv-05574-DG-RML Document 19-13 Filed 01/19/21 Page 6 of 7 PagelD #: 194

 

(FILED: KINGS COUNTY CLERK 12/14/2019 07-095 PM) INDEX NO. 521021/2019

1
NYSCEF DOC. NO. 29 RECEIVED NYSCEF: 12/14/2019

AFFIRMATION OF SERVICE

Michael Levine, an attorney duly admiited to practice law in the state of New York, affirms

the truth of the following under the penalty of perjury:
1. Tam not a party to this action, am over the age of 18, and reside in New York.

2. On December 14, 2019, I served the foregoing Order with Notice of Entry on the

following by the method described below: -

First Class Mail: Priority Mail:

Adam Pollock, Esq. U C Management LLC

Pollock Cohen LLP Yitzchak Kamintzky

60 Broad St., 24th Flr. Kamin Health Williamsburg LLC
New York, NY 10004 72-53 14 1st Street

Flushing, New York 11367-2336

ee

“ MICHAEL LEVINE

e-mail: Adam@pollockcohen.com

Duly affirmed this 14"
day of December, 2015

59 of 5
Case 1:20-cv-05574-DG-RML Document 19-13

Yiizchak Kamineizky

Filed 01/19/21 Page 7 of 7 PagelD #: 195

 

USPS Priority Mail SAOSHOSBIS645 Delivered $6.95

Tess Sender address . Purchased on

1eizky Michael Levine 1212018 12:19 PM

Levine & Associates User .
1367-2336, US 15 Barclay Rd Michael Levine
'. Scarsdale, NY 10583-2707, US ,
Wiriation co Tracking Number oo ; Cost Account
lope 94 o5s09s9864354926447 tel None -
$6.95.

$6.95

Tracking number 9405509898:

Tne Ae cUvity

Detivered, InfAi Mailbox

Oui for Delivery

Affived ai Post Office

Artived at USPS Regional Faci

Departed Post Office

£15, 2019 11:42 AM
18, 2019 7:53 AM

118, 2019 7:42 AM

115, 2019 2:46 Ab

142019445 PM

ili

 

 

Tv
y

Location

FLUSHING,
FLUSHING,
FLUSHING,
METRO NY DISTRIBUTION CENT
SCARSDALE, NY 10583

Ve

ER
